DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 11/26/2021 has been acknowledged and entered. Claim 2 has been cancelled and new claim 23 has been added. 

	Allowable Subject Matter
Claims 1, 3-4, 6-12, and 14-23 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-4, 6-12, and 14-23 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “wherein the trench isolation region is an ultra-shallow trench isolation region; a shallow trench isolation region disposed adjacent to the third terminal, wherein the shallow trench isolation region is separated from the insulator structure; and a further ultra-shallow trench isolation region disposed between the shallow trench isolation region and the trench isolation region and between a second end of the second terminal and the third terminal” and the limitations of base claim 11 including “wherein the trench isolation region is an ultra-shallow trench isolation region; forming a shallow trench isolation 

In example:
(i) Yoo et al. (U.S. Patent Pub. No. 2015/0187931) teaches a transistor device comprising: a substrate; a first terminal and a second terminal formed in the substrate, and a gate terminal formed over the substrate; and an insulator structure arranged between the first terminal and a first end of the second terminal, and at least partially under the gate terminal, wherein the insulator structure comprises an oxide member  and a trench isolation region; wherein the oxide member is at least partially formed over the trench isolation region but fails to specifically teach a third terminal formed in the substrate, wherein the trench isolation region is an ultra-shallow trench isolation region; a shallow trench isolation region disposed adjacent to the third terminal, wherein the shallow trench isolation region is separated from the insulator structure; and a further ultra-shallow trench isolation region disposed between the shallow trench isolation 
(ii) Shrivastava et al. (U.S. Patent Pub. No. 2010/0032773) teaches a similar device comprising: a substrate, a first terminal, a second terminal, and a third terminal formed in the substrate, and a gate terminal formed over the substrate; an insulator structure arranged between the first terminal and a first end of the second terminal, and at least partially under the gate terminal, wherein the insulator structure comprises an ultra-shallow trench isolation; a shallow trench isolation region disposed adjacent to the third terminal, wherein the shallow trench isolation region is separated from the insulator structure, but fails to specifically teach a further ultra-shallow trench isolation region disposed between the shallow trench isolation region and the trench isolation region and between a second end of the second terminal and the third terminal wherein both the ultra-shallow trench isolation regions are specifically on the order of tens of nanometers as defined by the applicant and supported by the arguments filed on 09/14/2021.
(iii) Lai et al. (U.S. Patent Pub. No. 2013/0187231) teaches a transistor device comprising: a substrate; a first terminal, a second terminal and a third terminal formed in the substrate, and a gate terminal formed over the substrate; an insulator structure arranged between the first terminal and a first end of the second terminal, and at least partially under the gate terminal, wherein the insulator structure comprises a trench isolation region, wherein the trench isolation region is a first shallow trench isolation region; a second shallow trench isolation region disposed adjacent to the third terminal, wherein the second shallow trench isolation region is separated from the insulator .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        December 1, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894